DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments to claims 1 and 16 are acknowledged.

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites the porous polyolefin membrane and the outer layer both contain polyolefin well also setting forth that the outer layer comprises a polyolefin fiber and particulate fillers after reviewing the specification support for the limitations as claimed was not found. The specification supports the outer layer comprising a polyolefin fiber in which the fiber includes an elongated member of polyolefin (0069) i.e., the polyolefin is included as part of the fiber. However, the specification does not support the outer layer 
	For sake of further examination, the outer layer containing polyolefin will be viewed as the polyolefin fiber containing polyolefin.
	Claims 2-15 are rejected as being dependent upon unsupported claim 1.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the porous polyolefin membrane and the outer layer both contain polyolefin well also setting forth that the outer layer comprises a polyolefin fiber and particulate fillers. It is unclear what structure applicant intends by reciting that the layers contain polyolefin. For example the porous polyolefin membrane layer must already contain polyolefin by nature of being a polyolefin membrane and likewise a polyolefin fiber, comprised in the outer layer, necessarily also contains polyolefin. It is unclear if the layers being recited as containing polyolefin is redundant or if another compositional limitations is being imparted. For sake of further examination of further examination 
	Claims 2-15 are rejected as being dependent upon indefinite claim 1.
	Likewise, claim 16 recites the first porous polyolefin membrane and the outer layer contain polyolefin. The first porous polyolefin membrane layer must necessarily contain polyolefin to be a polyolefin membrane layer thus it is unclear if the recitation of containing polyolefin is redundant or if another compositional limitation is being imparted. For sake of further examination of further examination each layer comprising one or a mixture of polyolefins will be viewed as meeting the claimed limitations.
	Claim 16 further recites “the outer layer” there is insufficient antecedent basis for this limitation in the claim, for sake of further examination, the outer layer will be viewed as the first layer.
	Claims 17-20 are rejected as being dependent upon indefinite claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly et al. (US 2014/0356574) in view of Peng et al. (WO 2017/143222) in view of Coza et al. (US 2016/0331054) and further in view of Sueto et al. (US 2009/0119822).
	Regarding claim 1, Conolly discloses an insulated fabric (0001) comprising in an embodiment a substrate layer (140; instant outer layer) where, on an inner surface thereof an insulation layer (130) is coupled. The insulation layer being porous (0042) and having an inner surface coupled to a metal layer (120). Connolly teaches the metal layers being moisture vapor permeable and thus are porous (0053). The insulation layer is sandwiched between and in contact with the porous metal layer and substrate layer. The metal layer further being coupled to another substrate layer (110; instant inner layer), comprising a fabric of nylon, polyester, cotton, wool or mixtures thereof (0047), and thus sandwiched between and in contact with the insulation layer and inner layer.
	Conolly does not expressly teach the metal layer having a reflectivity of infrared radiation at a wavelength of 9.5 µm of at least 40%, however, Conolly teaches the metal including aluminum, gold, silver, zinc, tin, copper, titanium and their alloys, which are the same materials exemplified in applicants specification (0011) as suitable for the metal of the metallic film, and thus expected to have a reflectivity of infrared radiation at a wavelength of 9.5 µm of at least 40% as claimed.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Connolly does not disclose the outer substrate layer (140) comprising a polyolefin fiber and particulate fillers, having an average particle size of 10nm to 4,000nm and comprising at last one of a metalloid, metal oxide, metal halide, metal sulfide, or metal cyanide, dispersed within the fiber and having a transmittance of infrared radiation at a wavelength of 9.5 µm of at least 38%, the insulation layer being a polyolefin membrane comprising polyolefin and having a transmittance of infrared radiation at a wavelength of 9.5 µm of at least 38% or a pore size of the metallic film.
	Peng, in the analogous field of IR-transparent textiles (0005), discloses a clothing fabric comprising an outer polyolefin fiber layer (0011) having a transmittance of infrared radiation at a wavelength of 9.5 µm of at least about 30% to up to about 98% or more (0010), overlapping the claimed transmittance of at least 38% and a second layer including a second porous polyolefin which can be the same from the first polyolefin (thus having an overlapping range of transmittance as claimed) and including a first and second coating the second coating formed of a porous metallic film (0020 and 0049).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the substrate layer and insulation layer of Peng to be include polyolefin fiber and to have a transmittance of infrared radiation at a 
	Regarding the particulate filler, Sueto, in the analogous field of clothing fabric, discloses a thermoplastic polymer fiber containing an inorganic filler (0009) including metalloids or metal oxides (0023) and having a particle size of 0.2 to 3 µm (0026).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the outer substrate layer of Conolly to include inorganic filler as taught by Sueto, to improve the hand and skin touch of the fabric layer (0022).
	Sueto teaches the particulate filler including zinc oxide and iron oxide (0023), as these are exemplified particulate fillers (see specification 0076), they are expected to have a weighted average transmittance of infrared radiation over a wavelength range of 7-14 µm of at least about 30% as claimed.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 
	Regarding the pore size, Coza, in the analogous field of radiation blocking clothing fabrics (0002), teaches a porous metallic material including a pore size in the range of 1 to 2 microns (1,000 to 2,000 nm) (Fig. 4B, 0068), overlapping the claimed pore size of 10 to 4,000 nm. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the metal layer of Conolly to includes pores of a size ranging from 1 to 2 microns, as taught by Coza, to selectively filter solar and FIR radiation in the material (0068).
	Regarding the overlapping ranges discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 2, Connolly teaches the insulation layer having a emissivity in the range of about 0.1 to 1 and preferably about 0.3 to about 0.4 i.e., preferably 30-40%. Connolly further teaches the metal layer having emissivity of no great then about 0.35 (35%; 0053). Connolly does not expressly teach measuring those values at a wavelength of 9.5 µm, however teaches optimizing the infrared reflectance of the insulting and metal layer in the infrared spectrum between 7 and 14 µm (0010). Thus Connolly teaches an overlapping range for emissivity value of the intermediate layer 
	Regarding claim 3, Sueto teaches the particulate filler including zinc oxide and iron oxide (0023).
	Regarding claim 4, Conolly teaches the metal layer including aluminum, gold, silver, copper, titanium and their alloys.
	Regarding claim 5, Conolly does not teach the insulation layer having a thickness in a range of 5 to 500 µm. However, Conolly teaches that the thickness of the insulation layer should be optimized to provide insulation to conducting to the radiant barrier whilst allowing reflection of infrared radiation by the radiant barrier (0036). Given the thickness is expressly taught as a result effective variable i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).
	Regarding claim 6, Conolly teaches the thickness of the metal layer of between about 10 to about 200 nm (0054), overlapping the claimed thickness of between 10 to 800 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the 
Regarding claim 7, Conolly teaches the substrate layers being woven, non-woven or knitted (0047).
Regarding claim 8, Sueto teaches the amount of particular fillers ranging from 2 to 30% by weight (0027), overlapping the claimed at least 0.10 percent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 9, while Connolly teaches the insulation layer and metal layer working together to optimize infrared reflectance (0010), however, Connolly does not teach the insulation layer having an average pore size in a range of 10 to 4,000 nm or the volume percentage of pores being at least 5%. 
Coza teaches the multilayer fabric further including a porous substrate layer (840) or nanostructured layer (920) (0105 and 0107). These layers providing optimal attachment for the metal layer and/or designed to transmit or reflect a predefined set of wavelength in the FIR and solar radiation spectrums (0105 and 0107). Coza teaches adjusting the pore size within the porous metal layer to filter for specific wavelength in the EM spectrum (0067). While not expressly teaching the support layers having a pore size within the range of 10 to 4,000 nm, Coza teaches substrate layers being designed 
Thus, a person or ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have optimized the pore size of the insulation layer of modified Connolly, based upon the disclosure of Coza, in order to selectively filter for specific wavelengths of radiation.
Regarding claim 10, Connolly teaches a volume ratio of fiber to air (i.e., the pores) within the range of 1:1 to 1:200 (0042), teaching a percent by volume of pores of about 50 to 99%, overlapping the claimed at least 5 vol%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 11, Conolly does not teach the metal layer comprising an interconnected-mesh structure.
Coza teaches the porosity of the metal layer being formed by a mesh of a certain grid interspacing.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious of the metal layer of Conolly to have an interconnected mesh structure as taught by Coza, as a means to control the porosity in the film for the selective control of radiation (0041).
Regarding claim 12, Peng teaches the fabric having a water-vapor transmission rate of at least 0.005 g/cm2/hour (0021), overlapping the claimed WVTR of at least 0.005 g/cm2/hour.
A person of ordinary skill in the art before the effective filing date of the invention would have found it obvious for the fabric of Conolly to have a WVTR of 0.005 g/cm2/hour or more, as taught by Peng, to create a fabric which is breathable from human perspiration (00105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 13, Peng teaches the fabric having an opacity to visible radiation over a wavelength range of 400 to 700 nm of at least about 40% up to about 99% or more (0021), overlapping the claimed at least 40%.
A person of ordinary skill in the art before the effective filing date of the invention would have found it obvious for the fabric of Conolly to have a opacity of 40% up to 99% or more to visible radiation over a wavelength range of 400 to 700 nm, as taught by Peng, to give the fabric a visual appearance that is similar to cotton (0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a 
Regarding claim 14, Conolly does not expressly disclose a thickness for the outer substrate. However, as the present specification is silent to unexpected results, it would have been an obvious modification to one having ordinary skill in the art at the time the invention was made to modify the thickness of the outer substrate based on routine experimentation, for the purpose of optimizing operation of said (product). Said obvious modifications including, selecting a thickness required for a given end use including those thicknesses in the range of 50 to about 800 µm. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a components. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2D 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is no patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the outer substrate thickness including over the range presently claimed to create a fabric with a thickness required for a given end use.
Regarding claim 15, Sueto teaches the particulate filler including zinc oxide and iron oxide (0023) which are taught in applicant’s specification as adding white or red In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly et al. (US 2014/0356574) in view of Peng et al. (WO 2017/143222) and further in view of Sueto et al. (US 2009/0119822).
Regarding claim 16, Conolly discloses an insulated fabric (0001) comprising in an embodiment a substrate layer (140; instant first layer) where, on an inner surface thereof an insulation layer (130) is coupled. The insulation layer being porous (0042) and having an inner surface coupled to a metal layer (120). Connolly teaches the metal layers being moisture vapor permeable and thus are porous (0053). The insulation layer is sandwiched between and in contact with the porous metal layer and substrate layer. The metal layer further being coupled to another substrate layer (110; instant third layer), comprising a fabric of nylon, polyester, cotton, wool or mixtures thereof (0047), and thus sandwiched between and in contact with the insulation layer and substrate layer. A second metallic film (220) coupled to the substrate layer (110) and insulation 
	Conolly does not expressly teach the metal layers having a reflectivity of infrared radiation at a wavelength of 9.5 µm of at least 40%, however, Conolly teaches the metal including aluminum, gold, silver, zinc, tin, copper, titanium and their alloys, which are the same materials exemplified in applicants specification (0011) as suitable for the metal of the metallic film, and thus would be expected to have a reflectivity of infrared radiation at a wavelength of 9.5 µm of at least 40% as claimed.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Connolly does not disclose the outer substrate layers (140 and 240) comprising a polyolefin fiber and particulate fillers dispersed within the fiber and having a transmittance of infrared radiation at a wavelength of 9.5 µm of at least 38%, the 
	 Peng, in the analogous field of IR-transparent textiles (0005), discloses a clothing fabric comprising an outer polyolefin fiber layer (0011) having a transmittance of infrared radiation at a wavelength of 9.5 µm of at least about 30% to up to about 98% or more (0010), overlapping the claimed transmittance of at least 38% and a second layer including a second porous polyolefin which can be the same from the first polyolefin (thus having an overlapping range of transmittance as claimed) and including a first and second coating the second coating formed of a porous metallic film (0020 and 0049).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the substrate layers and insulation layers of Peng to be include polyolefin fiber and to have a transmittance of infrared radiation at a wavelength of 9.5 µm of at least 30% up to about 98% or more, to provide an efficient way for indoor energy savings (0073). 
	Regarding the particulate filler, Sueto, in the analogous field of clothing fabric, discloses a thermoplastic polymer fiber containing an inorganic filler (0009) including metalloids or metal oxides (0023) and having a particle size of 0.2 to 3 µm (0026), overlapping the claimed diameter range of 10 to 4,000 nm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the outer substrate layers of Conolly to include inorganic filler as taught by Sueto, to improve the hand and skin touch of the fabric layer (0022).

Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 17, Connolly teaches the insulation layer having a emissivity in the range of about 0.1 to 1 and preferably about 0.3 to about 0.4 i.e., preferably 30-40%. Connolly further teaches the metal layer having emissivity of no great then about 0.35 (35%; 0053). Connolly does not expressly teach measuring those values at a wavelength of 9.5 µm, however teaches optimizing the infrared reflectance of the insulting and metal layer in the infrared spectrum between 7 and 14 µm (0010). Thus Connolly teaches an overlapping range for emissivity value of the intermediate layer (insulation + metal layer) as well as wavelength range and t would have been obvious to 
	Regarding claims 18 and 19, Sueto teaches the particulate filler including metal oxides such as zinc oxide and iron oxide (0023).
	Regarding claim 20, Conolly teaches the metal layer including aluminum, gold, silver, copper, titanium and their alloys.

Response to Arguments
Applicant’s amendments filed 12/02/2021 have been entered. Accordingly the Drawing objections have been withdrawn.

Applicant’s arguments have been fully considered but they are not persuasive.

Applicant argues that Connolly (US 2014/0356574) does not teach a porous metal film as claimed. Applicant argues that although the coating layer does not substantially reduce moisture vapor permeability of the porous substrate where is not evidence that the coating must be porous.
	While Connolly does not expressly disclose the metal coating layer as being porous in order for the metal layer to not reduce the moisture vapor permeability of the porous substrate layer that it is applied as disclosed by Connolly the metal layer would necessarily be porous itself. Connolly does not go into detail of the process of deposition as Connolly teaches that these processes are known in the art. Given the 

Applicant further argues that none of the cited references teaches the exact layer configuration as claimed in amended claim 1.
	The examiner respectfully disagrees. Connolly discloses an insulated fabric (0001) comprising substrate layer (140; instant outer layer), insulation layer (130) and a metal layer (120). The insulation layer (130) is sandwiched between and in contact with the metal layer and substrate layer (Fig. 1A) as claimed. The metal layer (120) further being coupled to another substrate layer (110; instant inner layer) and thus sandwiched between and in contact with the insulation layer and inner layer (Fig. 1A).

Applicant further argues that Sueto does not teach or suggest particulate fillers having a weighted average transmittance of infrared radiation over a wavelength range of 7-14 microns of at least about 30%
	Sueto teaches the particulate filler including zinc oxide and iron oxide (0023), as these are exemplified particulate fillers (see specification 0076), they are expected to the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781